 



Exhibit 10.1
ALLERGAN



2006

MANAGEMENT BONUS PLAN
 
 
 

 



--------------------------------------------------------------------------------



 



 
PURPOSE OF THE PLAN
The Allergan, Inc. 2006 Management Bonus Plan (the “Plan”) is designed to reward
eligible management-level employees for their contributions to providing
Allergan’s stockholders increased value for their investment through the
successful accomplishment of specific financial objectives and individual
performance objectives.
 
PLAN YEAR
The Plan year runs from January 1, 2006 through December 31, 2006.
 
ELIGIBILITY
All regular full-time and part-time employees of Allergan, Inc. and its
subsidiaries (the “Company”) scheduled to work 20 or more hours per week in
salary grades 7E and above who are not covered by any other bonus or sales
incentive plan are eligible to participate in the Plan. Notwithstanding anything
in this Plan to the contrary, any individual shall not be eligible to
participate in the Plan if such individual (a) performs services for the Company
and is classified or paid as an independent contractor (regardless of his or her
classification for federal tax or other legal purposes) by the Company or
(b) performs services for the Company pursuant to an agreement between the
Company and any other person including a leasing organization. Participants must
be employed on or before June 30, 2006 in order to be eligible to receive a
bonus. Participants must be actively employed by the Company on the date bonuses
are paid in order to be eligible to receive a bonus. Participants who resign or
are terminated for reasons other than those noted below will receive no bonus.
Bonuses, if any, for participants who become eligible after the beginning of the
plan year, retire (“normal retirement” is defined as termination of employment
after the Plan participant has attained age 55, provided that such participant
has been employed by the Company for a minimum of 5 years), become disabled, die
or transfer into a position covered by another incentive plan will be prorated.
Bonuses, if any, for participants who are laid-off will be prorated provided the
participant was eligible for at least six months of the Plan year. All proration
will be based on the number of months of participation in the Plan during the
Plan year.
 
PERFORMANCE OBJECTIVES
Bonuses for Plan participants are based on both corporate performance and
individual performance in relation to pre-established objectives, as follows:
CORPORATE OBJECTIVES

¨     Earnings Per Share (“EPS”)—EPS is defined as adjusted net earnings from
continuing operations as measured by Wall Street divided by the weighted average
number of common and common equivalent shares on a diluted basis.   ¨     Sales
Revenue Growth in Local Currency—Sales revenue stated in constant local currency
compared to the prior year. Specifically defined as the percentage change in
annual sales revenue in constant local currency from the previous fiscal year
end to the current fiscal year end (“Revenue Growth”). The purpose of sales
stated in constant local currency is to remove any impact on sales growth from
changes in currency exchange rates from year to year.   ¨     Research and
Development (“R&D”) Reinvestment Rate—R&D expense as a percentage of revenue.
Specifically defined as the total annual R&D expense as a percentage of annual
pharmaceutical sales as of the current fiscal year end.

 

06 MBP Page -1-



--------------------------------------------------------------------------------



 



¨     Operating Income—Operating Income compared to budget will be considered
for allocation of bonus pools by Business Unit/Function. Operating Income is
defined as Net Sales minus Cost of Goods minus Selling and General
Administrative expenses minus Research & Development minus allocated corporate
interest where applicable.

INDIVIDUAL OBJECTIVES
Management Bonus Objectives (“MBOs”) are prepared by each participant and his or
her supervisor at the beginning of the Plan year and may be modified throughout
the year as necessary. Objectives should reflect major results and
accomplishments to be achieved in order to meet short and long-term business
goals that contribute to increased stockholder value. MBOs are expressed as
specific, quantifiable measures of performance in relation to key operating
decisions for the participant’s business unit, such as managing inventory
levels, receivables, expenses, payables, increasing sales, eliminating
unnecessary capital expenditures, etc.
At the end of the Plan year, the supervisor evaluates the participant’s
performance in relation to his or her objectives in order to determine the size
of the bonus award, if any. A more detailed description of how the award is
calculated is provided under “Individual Bonus Award Calculation.”
 
BONUS POOL CALCULATION
The components of this calculation for bonus pool funding are: (1) EPS,
(2) Revenue Growth and (3) R&D Reinvestment Rate.

BONUS POOL FUNDING —   Bonuses are funded when the Company achieves a threshold
level of target EPS performance. The level of bonus funding is determined by EPS
performance, Revenue Growth and R&D Reinvestment Rate as outlined in the table
below.

¨     Earnings Per Share, Revenue Growth and R&D Reinvestment Rate

                          2006 EPS
RANGE   BONUS %
OF TARGET   REVENUE
GROWTH   BONUS %
OF TARGET   R&D
REINVEST.
RATE   BONUS %
OF TARGET   TOTAL
BONUS % OF
TARGET -$0.15   0.0%   25.9%   0.0%   14.49%   0.0%   0.0% -$0.12   50.0%  
26.9%   2.0%   14.74%   2.0%   54.0% -$0.09   60.0%   27.9%   4.0%   14.99%  
4.0%   68.0% -$0.06   70.0%   28.9%   6.0%   15.24%   6.0%   82.0% -$0.03  
80.0%   29.9%   8.0%   15.49%   8.0%   96.0% Target   90.0%   30.9%   10.0%  
15.74%   10.0%   110.0% $0.02   95.0%   31.9%   13.8%   15.99%   13.8%   122.5%
$0.04   100.0%   32.9%   17.5%   16.24%   17.5%   135.0% $0.06   105.0%   33.9%
  21.3%   16.49%   21.3%   147.5% $0.08   110.0%   34.9%   25.0%   16.74%  
25.0%   160.0%

Revenue Growth and R&D Reinvestment Rate bonus funding may not exceed target
unless EPS performance is equal to or greater than target. If actual results
fall between the performance levels shown above, bonuses will be prorated
accordingly.
 

06 MBP Page -2-



--------------------------------------------------------------------------------



 



BONUS POOL DIFFERENTIATION BY BUSINESS UNIT/FUNCTION

¨     Operating Income—The target bonus pool determined by EPS, Revenue Growth
and R&D Reinvestment Rate performance is modified for each business
unit/function based on Operating Income results vs. budget. That is, a business
unit that exceeds budget will receive a greater share of the total Company pool
than a business unit that is below budget.

At the end of the year, the Chief Executive Officer of Allergan, Inc. may
recommend adjustments to the bonus funding levels to the Organization and
Compensation Committee (the “Committee”) after consideration of key operating
results. When calculating corporate performance for purposes of this Plan, the
Committee has the discretion to include or exclude any or all of the following
items:

  •   extraordinary, unusual or non-recurring items     •   effects of
accounting changes     •   effects of financing activities     •   expenses for
restructuring or productivity initiatives     •   other non-operating items    
•   spending for acquisitions     •   effects of divestitures     •  
amortization of acquired intangible assets

 
INDIVIDUAL BONUS AWARD CALCULATION
Target bonus awards are expressed as a percentage of the participant’s year-end
annualized base salary. The target percentages vary by salary grade (see
Attachment No. 1).
A participant’s actual bonus award may vary above or below the targeted level
based on the supervisor’s evaluation of his or her performance in relation to
the predetermined MBOs. Each participant’s actual bonus award may be modified
down to 0% or up to 150% of his or her target bonus amount. However, the total
of all bonus awards given within each business unit must total no more than 100%
of the total bonus pool dollars allocated to that business unit.
 
METHOD OF PAYMENT
For grade 8 Directors and above, bonuses are paid in cash up to a maximum bonus
pool equal to 100% of participants’ bonus targets and performance over such pool
is paid in restricted stock or restricted stock units with cliff vesting two
years from the award effective date. Any payment in the form of stock will be
issued under the Incentive Compensation Plan. Upon a recipient’s normal
retirement eligibility date (defined as the date on which the recipient has
(i) attained age 55 and (ii) been employed by the Company for a minimum of
5 years) all of the restrictions imposed on the recipient’s restricted stock
shall lapse. For grade 7 participants, all bonuses are paid in cash. Bonus
awards are paid following the close of the Plan year after the review and
authorization of bonuses by the Committee. Bonuses will be paid within 30 days
following management communication of the award, through the participant’s
normal payroll channel. In the event of a Change in Control (as defined in
Attachment No. 2), bonuses will be paid within 30 days of the effective date of
the Change in Control.
 

06 MBP Page -3-



--------------------------------------------------------------------------------



 



 
CHANGE IN CONTROL
If a Change in Control occurs after the close of the Plan year and Company
performance supports bonus pool funding, participants will be paid a bonus based
on performance in relation to the EPS, Revenue Growth and R&D Reinvestment Rate
targets.
If the Change in Control occurs during the Plan year, participants will be paid
a bonus prorated to the effective date of the Change in Control and EPS, Revenue
Growth and R&D Reinvestment Rate performance will be deemed to be the greater
of:

  •   100% of the EPS, Revenue Growth and R&D Reinvestment Rate targets or     •
  the prorated actual year-to-date performance

In either case, a participant’s actual bonus may vary above or below the
targeted level according to the provisions outlined in “Individual Bonus Award
Calculation” above. Participants must be employed by the Company or its
successor on the effective date of the Change in Control in order to receive the
prorated payment, unless their employment is terminated for retirement, death,
disability or otherwise without cause. For purposes of this plan, “cause” shall
be limited to only three types of events: the willful refusal to comply with a
lawful, written instruction of the Board so long as the instruction is
consistent with the scope and responsibilities of the participant’s position
prior to the Change in Control; dishonesty which results in a material financial
loss to the Company (or to any of its affiliated companies) or material injury
to its public reputation (or to the public reputation of any of its affiliated
companies); or conviction of any felony involving an act of moral turpitude.
 
GENERAL
Management reserves the right to define corporate performance and individual
performance and to review, alter, amend, or terminate the Plan at any time
subject to approval of the Committee. This Plan does not constitute a contract
of employment and cannot be relied upon as such. Any questions regarding this
Plan should be directed to the Human Resources department or the Vice President,
Compensation and Benefits. This Management Bonus Plan document supersedes any
previous document you may have received.
 

06 MBP Page -4-



--------------------------------------------------------------------------------



 



ATTACHMENT NO. 1
ALLERGAN



2006 MANAGEMENT BONUS PLAN
TARGET AWARDS

                      US   Intl   Inamed Division Salary Grade   Target Bonus  
Target Bonus   Salary Grade   Target Bonus 7E   12%   15%   E19   15% - 17% 8E  
17%   20%   E21   15% - 25% 9E   23%   25%         10E   25%   30%   E23   25%
11E   35%   35%   VP   30% - 50% 12E   35%   40%   VP   30% - 50% 13E   40%  
45%   VP   30% - 50% 13E EVP   50%             14E   50%             15E   60%  
         

 

06 MBP Page -5-



--------------------------------------------------------------------------------



 



ATTACHMENT NO. 2
CHANGE IN CONTROL DEFINITION



“Change in Control” shall mean the following and shall be deemed to occur if any
of the following events occur:
          (a) Any “person,” as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (a
“Person”), is or becomes the “beneficial owner,” as defined in Rule 13d-3 under
the Exchange Act (a “Beneficial Owner”), directly or indirectly, of securities
of Allergan, Inc., a Delaware corporation (“Allergan”) representing (i) 20% or
more of the combined voting power of Allergan’s then outstanding voting
securities, which acquisition is not approved in advance of the acquisition or
within 30 days after the acquisition by a majority of the Incumbent Board (as
hereinafter defined) or (ii) 33% or more of the combined voting power of
Allergan’s then outstanding voting securities, without regard to whether such
acquisition is approved by the Incumbent Board;
          (b) Individuals who, as of the date hereof, constitute the Board of
Directors of Allergan (the “Incumbent Board”), cease for any reason to
constitute at least a majority of the Board of Directors, provided that any
person becoming a director subsequent to the date hereof whose election, or
nomination for election by Allergan’s stockholders, is approved by a vote of at
least a majority of the directors then comprising the Incumbent Board (other
than an election or nomination of an individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the directors of Allergan, as such terms are used Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) shall, for the purposes of
this Agreement, be considered as though such person were a member of the
Incumbent Board of Allergan;
          (c) The consummation of a merger, consolidation or reorganization
involving Allergan, other than one which satisfies both of the following
conditions:
                    (1) a merger, consolidation or reorganization which would
result in the voting securities of Allergan outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of another entity) at least 55% of the combined
voting power of the voting securities of Allergan or such other entity resulting
from the merger, consolidation or reorganization (the “Surviving Corporation”)
outstanding immediately after such merger, consolidation or reorganization and
being held in substantially the same proportion as the ownership in Allergan’s
voting securities immediately before such merger, consolidation or
reorganization, and
                    (2) a merger, consolidation or reorganization in which no
Person is or becomes the Beneficial Owner directly or indirectly, of securities
of Allergan representing 20% or more of the combined voting power of Allergan’s
then outstanding voting securities; or
          (d) The stockholders of Allergan approve a plan of complete
liquidation of Allergan or an agreement for the sale or other disposition by
Allergan of all or substantially all of Allergan’s assets.
Notwithstanding the preceding provisions of this Section, a Change in Control
shall not be deemed to have occurred if the Person described in the preceding
provisions of this Section is (1) an underwriter or underwriting syndicate that
has acquired the ownership of any of Allergan’s then outstanding voting
securities solely in connection with a public offering of Allergan’s securities,
(2) Allergan or any subsidiary of Allergan or (3) an employee stock ownership
plan or other employee benefit plan maintained by Allergan (or any of its
affiliated companies) that is qualified under the provisions of the Internal
Revenue Code of 1986, as amended. In addition, notwithstanding the preceding
provisions of this Section, a Change in Control shall not be deemed to have
occurred if the Person described in the preceding provisions of this Section
becomes a Beneficial Owner of more than the permitted amount of outstanding
securities as a result of the acquisition of voting securities by Allergan
which, by reducing the number of voting securities outstanding, increases the
proportional number of shares beneficially owned by such Person, provided, that
if a Change in Control would occur but for the operation of this sentence and
such Person becomes the Beneficial Owner of any additional voting securities
(other than through the exercise of options granted under any stock option plan
of Allergan or through a stock dividend or stock split), then a Change in
Control shall occur.
 

06 MBP Page -6-